Citation Nr: 0304113	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from 
August 25, 1999 to May 8, 2002, and in excess of 20 percent 
on and after May 9, 2002, for a lumbosacral spine disability. 

2.  Entitlement to an initial compensable disability 
evaluation for degenerative changes, thoracic spine at T11-
12. 

(The issues of entitlement to service connection for 
compression fracture of the cervical spine, and to service 
connection for residuals of a crushed coccyx will be the 
subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1972. 

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 2000, by the Buffalo, New York Regional Office (RO), 
which granted service connection for degenerative changes 
T11-L2, and assigned a 10 percent disabling rating, effective 
August 25, 1999.  That decision also denied service 
connection for compression fracture of the cervical spine and 
for a crushed coccyx.

In June 2001, the Board remanded the case to the RO for 
further development.  By a rating action in October 2002, the 
RO increased the rating for degenerative changes of the 
lumbosacral spine at L1-L2, from 10 percent to 20 percent, 
effective May 9, 2002.  A separate rating was assigned for 
degenerative changes of the thoracic spine at T11-T12, 
effective from August 25, 1999. 

A claimant is presumed to be seeking the highest rating 
available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased rating for the 
veteran's degenerative changes of the lumbar spine remains in 
appellate status.  

The Board is undertaking additional development of the issues 
of entitlement to service connection for compression fracture 
of the cervical spine, and residuals of a fracture of the 
coccyx pursuant to authority granted by 38 C.F.R. § 19.9(a) 
(2002).  After that development, notice to the appellant and 
consideration of any additional argument and evidence in 
accordance with 38 C.F.R. § 20.903(b) (2002), the Board will 
issue a decision as to those issues.


FINDINGS OF FACT

1.  For the period from August 25, 1999 to May 9, 2002, the 
veteran's lumbosacral spine disability was manifested by 
moderate limitation of motion and demonstrable vertebral 
deformity.  

2.  For the period beginning May 9, 2002, the veteran's 
lumbosacral strain with arthritis and compression fracture is 
objectively shown to be productive of symptomatology 
consistent with pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
as well as a demonstrable deformity at L-1.  

3.  Throughout the period since the grant of service 
connection, the veteran's thoracic spine disability has been 
manifested by complaints of pain, muscle spasms, and 
degenerative changes of the thoracic spine with moderate 
limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for the lumbosacral 
spine disability prior to May 9, 2002, and for a 70 percent 
rating since May 9, 2002 have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.40-4.45, 4.71a, Diagnostic Codes 5003, 5010, 5285, 5292, 
5293, 5295 (2002).  

2.  The schedular criteria for an initial rating of 10 
percent for degenerative changes of  thoracic spine, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010-5291 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

An X-ray study performed at the time of the veteran's 
examination for separation from service in September 1972, 
revealed small anterior wedging of L-1 vertebral body 
probably representing an old healed compression fracture.  
The service medical records are otherwise negative for any 
findings of a back injury.  

In a statement in support of his claim, dated in September 
1999, the veteran reported he sustained a back injury in 
service around August 1969, when he fell down a metal ladder 
and landed on the lower part of his back.  He reinjured his 
back in 1970 when the ship "tipped fast" and he hit his 
head.  The veteran indicated that he has experienced constant 
back pain through the years, and has recently developed 
arthritic spurs in the back as a result of his inservice 
injuries.  

In a statement dated in October 1999, Catherine L. Williams, 
M.D., reported that the veteran had been her patient since 
January 1992.  When initially seen, he had discussed 
significant vertebral fractures that happened secondary to an 
injury while he was on active duty.  The veteran indicated 
that since that time, his pain had worsened and he had 
continued to experience neck and back pain as a result of his 
injury.  Dr. Williams stated that she felt that the veteran's 
condition of pain, spasm and spurring was likely as not 
secondarily due to injuries received in service.  She further 
noted that, with time, the injuries could be expected to 
worsen, certainly in terms of the arthritic process and 
spurring.  

Attached to the above statement were private treatment 
reports dated from October 1993 to June 1999, which show that 
the veteran received ongoing treatment for several 
disabilities including back pain.  

During a clinical visit in October 1993, the veteran 
complained of pain in the lower back, bilaterally.  He 
indicated that he injured his back in the service, and in 
1972 he was told that he had crushed his coccyx and had a 
compression fracture of at least 2 of the lower vertebra.  
The assessment was probable lumbar strain and probable 
osteoarthritis.  

When seen in June 1997, the veteran complained of stiffness 
in his neck; no pertinent diagnosis was reported.  In April 
1999, the veteran complained of pain in the left lower back.  
It was noted that he had a history of a compression fracture 
in the lower back.  The assessment was history of compression 
fracture, traumatic, old.  During a clinical visit in June 
1999, it was noted that x-ray studies of the spine showed 
some compression and degenerative joint disease.  

The veteran was afforded a VA compensation examination in 
January 2000, at which time he again reiterated the history 
of the two incidents in service during which he sustained 
trauma to the his back.  The veteran indicated that back pain 
had been increasing since the second incident.  He stated 
that his back pain had been progressively worse, especially 
with sitting, walking, or driving too long.  

The veteran also indicated he experienced tingling and 
numbness down from his back to his left leg, occasionally to 
his right leg as well.  He reported that he had been seeing a 
chiropractor every two to three weeks since 1987, to relieve 
the pain.  

The veteran stated that his neck pain, back pain and numbness 
to the left leg were getting worse.  He reported having an x-
ray study of the spine in May 1999, which revealed normal 
findings for the cervical spine; however, there was some 
wedge changes anteriorly of the L1 and there was multiple 
disk space narrowing especially at the T11-T12, T12-L1 and 
L1-L2.  It was noted that the quality of the film for the 
lumbar spine and coccyx was "not that good."

On examination, the veteran had no problem changing positions 
from sitting to standing.  He was able to walk on both his 
heels and toes.  There was mildly increased neck, cervical 
and thoracic kyphosis; there was also decreased lumbar 
lordosis, some mild to moderate muscle tenderness along the 
lumbar spine and mild tenderness in this area.  

The range of motion of the lumbar spine was forward flexion 
to 80 degrees, and extension was to 10 degrees.  Left 
rotation was about 25 degrees and right rotation was about 32 
degrees.  Muscle strength was 5/5 bilaterally in the lower 
extremities.  Deep tendon reflexes were within normal limits.  
Sensation was intact.  It was noted that x-ray study of the 
thoracic spine showed normal alignment and curvature of the 
dorsal spine; and there was very mild degenerative changes 
consisting of squaring of vertebral bodies.  The impression 
was chronic lower back strain with numbness and tingling 
frequently radiating to the left leg occasionally to the 
right leg.  

X-ray showed wedge changes of the anterior part of the L1.  
The examiner stated that the veteran's chronic low back 
strain was most likely related to the deformity of his spinal 
column, especially around the L1 and the T12 area; there were 
narrowed spaces and wedge changes of the L1 vertebrae.  

In a statement dated in January 2000, Mark C. Anken, D.C., 
reported that the veteran was seen for consultation in April 
1999.  At that time, the veteran complained of neck and lower 
back pain, headaches and foot pain.  He also complained of 
pressure and stiffness in the cervical region.  Dr. Anken 
noted that the veteran had been struggling with the named 
problems since a series of falls, which occurred while he was 
on active duty in the Navy.  As a result of the fall, the 
veteran sustained compression injuries to the lumbar spine.  

The veteran indicated that he experienced pain frequently; he 
described his low back pian as sharp, achy, sore and 
shooting.  He also complained of tingling into the leg 
associated with the low back pain.  Examination revealed 
decreased lumbar flexion to 40 degrees, extension to 10 
degrees, right lateral tilt to 15 degrees, and right and left 
rotation to 20 degrees, bilaterally.  All motions were 
accompanied by sharp local low back pain.  

A chiropractic examination reportedly revealed pain, 
tenderness and hypertonicity of the lumbar paravertebral 
muscles, bilaterally, and the piriformis muscle on the left.  
Upper trapezius and Rhomboid trigger points on the left.  
There was joint restriction and pain in the lumbar and 
cervical spine.  

Radiographic studies revealed mild degenerative disc disease, 
C6-7, otherwise normal study.  These studies also were 
reported as revealing mild to moderate degenerative disc 
disease at L1-2, with slight anterior wedging at L1.  Also 
revealed on these studies was mild degenerative disc disease 
at T12-L1, L3-4, L3-4 and L4-5.  The pertinent diagnoses 
were: lumbosacral sprain/strain, lumbar intersegmental 
dysfunction/old lumbar compression fracture, and lumbar 
radicular syndrome.  Dr. Anken stated that the veteran's 
current condition, which involved pain, muscle spasm and 
weakness, leg numbness, headaches and neck pain, was as 
likely as not related to the accidental falls in service.  

Received in June 2000 were several statements from 
individuals attesting to having knowledge of the veteran's 
chronic back problems.  On individual reported to have known 
the veteran all of his life.  She stated that the veteran did 
not have any back problems before he joined the Navy in 
October 1968; however, after he returned home in October 
1972, he complained of back problems and had had recurring 
problems with his back since then.  

In a statement dated in February 2002, Mark C. Anken, 
reported that the veteran continued to receive treatment for 
back and neck pain.  He noted that a magnetic resonance 
imaging study (MRI) performed on December 3, 2001 revealed 
further degenerative changes in the discs of the lumbosacral 
spine, and arthritis in the region.  Dr. Anken also reported 
that the veteran continued to experience severe pain in the 
low back with tingling radiating into the leg, and he 
continued to be seen on an exacerbational basis as his 
schedule allowed.  

The veteran was afforded a VA neurological evaluation in May 
2002, at which time it was noted that X-ray studies performed 
in May 1999 revealed disk disease at C6-C7 and in the 
lumbosacral spine with mild anterior wedging at L1.  The 
veteran reported constant pain in the back, particularly in 
the lower back area, which radiated into the left hip and 
thigh area.  

The veteran indicated that the pain increased to 
incapacitating levels about 6 times per week, and that the 
intensity of the pain was 9 out of 10 on a scale of 1 to 10.  
He noted that the pain lasted anywhere from 2 hours to a 
whole day.  He further noted that prolonged standing, 
sitting, walking, driving, bending, and/or twisting 
exacerbated the pain.  The pain was relieved by medication 
such as Naprosyn, which only gave him temporary relief.  It 
was noted that a MRI of the lumbosacral spine done on 
December 3, 2001 reportedly showed early degenerative changes 
at L3-L4, which was the most prominent area, but not focal 
disk protrusion or nerve root impingement.  

On examination, it was observed that the veteran got out of 
his chair frequently in order to shift his weight, and 
appeared to be in pain.  The lower extremities had normal 
tone and bulk.  Motor strength testing was limited by pain 
during the testing and, therefore, full strength testing 
could not be done.  Deep tendon reflexes were normal at the 
knees, and at the ankles with toes that were downgoing.  
Coordination was unremarkable.  Straight leg raising on the 
right was 100 degrees and on the left about 80 degrees with 
pain going from back to the left hip.  

There was paravertebral tenderness in the lower thoracic and 
upper lumbar area.  The examiner explained that examination 
was done at a time when the veteran was not in severe pain, 
so that the examination may be different if it was performed 
at a time when the veteran was in severe pain.  The examiner 
noted that the veteran was in constant pain so that his 
attacks were not recurring to a degree where he had any 
intermittent relief between them.  

The examiner also noted that the veteran did have 
paravertebral spasm in the lower thoracic and upper lumbar 
area, and it was at least as likely as not that the spasm and 
pain was attributable to the service-connected thoracic 
and/or lumbar spine disability.  

An orthopedic examination was subsequently conducted in June 
2002, at which time it was noted that the veteran worked as a 
"troubleshooter" for his company's products.  As a result, 
he was on the road quite a bit and car trouble caused him to 
experience pain and stiffness in the back.  He complained of 
low back and left leg pain; he reported having back pain on 
coughing and sneezing.  Bowel and bladder functions were 
intact.  It was noted that he was being treated by a 
chiropractor on a monthly basis.  He reported frequent minor 
flare-ups, for which he takes Naprosyn; he stated that 
weather changes caused increased back pain.  

The veteran indicated that back pain was also aggravated by 
prolonged standing or sitting.  He was able to squat, stoop 
and knee as long as he was careful.  He walked without a 
limp.  

Lumbar flexion was to 65 degrees, extension was to 5 degrees, 
lateral bending was 15 degrees, bilaterally, and rotation was 
15 degrees bilaterally. Straight leg raising was to 45 
degrees bilaterally with back pain elicited.  There was no 
sensory or motor deficit of either lower extremity.  Deep 
tendon reflexes were present and symmetrical bilaterally.  
Heel and toe walking was performed without discomfort.  

There was no gross deformity of the lumbar spine.  There was 
no deformity of the thoracic curve.  Flexion was 5 degrees, 
and extension was 5 degrees.  There was no evidence of any 
atrophy of the paravertebral musculature.  The examiner noted 
that an MRI of the lumbar spine dated in December 2001 showed 
degenerative disc disease of all of the lumbar discs with an 
anterior protrusion of disc at the L3-4 level.  There was 
also wedging of the L1 vertebral body.  The pertinent 
diagnoses were degenerative intervertebral disc disease of 
the lumbar spine without radiculopathy, and compression 
deformity of the L1 vertebral body.  

The examiner stated that the veteran did not exhibit any 
listing of the lumbar spine.  The Goldthwait's sign was 
negative but it was irrelevant in any case.  There was no 
palpable muscle spasm of the lumbar musculature.  The 
examiner explained that it was impossible to determine 
whether or not the veteran's lumbar spine exhibits weakened 
movements but he got on and off the examining table with 
ease, and he turned from side to side with ease.  He noted 
that during a flare-up, it is at least as likely as not that 
the veteran's lumbar motion would be less than the range that 
he exhibited on the examination.  He further noted that 
quantification of such changes would require an examination 
during a flare-up.  

The examiner reported that painful symptoms such as were 
outlined in the examination would require the veteran to 
expend extra energy in completing tasks and hence would lead 
to early fatigue, weakened movements, and ultimately to a 
loss of coordination.  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  

Specifically, the June 2000 statement of the case, the June 
2001 Board remand, and the October 2002 supplemental 
statement of the case, provided to both the veteran and his 
representative notify the veteran and his representative of 
the evidence necessary to substantiate his claims.  In a 
letter dated in August 2001, the veteran was again advised of 
the evidence that would substantiate his claims.  He was also 
informed of what evidence he was responsible for obtaining.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A have been fulfilled as all the 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim has been collected for review.  

The veteran has also been afforded examinations that contain 
the findings needed to evaluate his claims.  Accordingly, the 
Board finds that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001). 


III.  Legal analysis-Increased rating.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran 's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The Board recognizes that the Court in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2002).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  

A. Lumbosacral Spine Disability

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.

The veteran's disability is currently evaluated under the 
criteria for limitation of lumbar spine motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, DC 5292.  A 20 percent evaluation requires moderate 
limitation of motion and a 40 percent evaluation requires 
severe limitation of motion.  Id.  

Residuals of vertebra fracture with cord involvement, 
bedridden, or requiring long leg braces is assigned a 100 
percent evaluation.  Consider special monthly compensation; 
with lesser involvements, rate for limited motion and nerve 
paralysis. Residuals of vertebra fracture without cord 
involvement and abnormal mobility requiring neck brace (jury 
mast) is assigned a 60 percent evaluation.  In other cases, 
rate in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Note: Both under ankylosis and limited 
motion, ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2002).  

Intervertebral disc syndrome is evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
Under the provisions of that diagnostic code in effect prior 
to September 23, 2002, a 20 percent evaluation is provided 
for moderate intervertebral disc disease.  A 40 percent 
evaluation is contemplated for severe, recurring attacks of 
intervertebral disc syndrome without relief.  A 60 percent 
evaluation, the highest rating available under that 
diagnostic code, is assigned where there is pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Effective September 23, 2002, intervertebral disc disease is 
rated either on the basis of the duration of incapacitating 
episodes; or by combining evaluations for the orthopedic and 
neurologic manifestations.  67 Fed. Reg. 54349 (Aug. 22, 
2002).

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

Under 38 C.F.R. § 4.71a, DC 5295, a noncompensable evaluation 
is warranted for slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  Id.  A 40 
percent evaluation, the highest award under this code, 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, and positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  
Id.  A 40 percent evaluation is also warranted if only some 
of these manifestations are present if there is also abnormal 
mobility on forced motion.  Id  

(i).  PRIOR TO MAY 9, 2002.

The evidence prior to May 9, 2002 shows that the veteran 
reportedly had limitation of forward flexion to 40 degrees 
when seen by his chiropractor, apparently in April 1999, 
prior to the effective date of service connection; but that 
when seen on VA examination in January 2000, he had 80 
degrees of forward flexion.  

The May 2002 examination reports that 95 degrees is a normal 
range of forward flexion.  Eighty degrees of forward flexion 
is only 15 degrees less than normal, and is suggestive of no 
more than slight limitation.  On the other hand, 40 degrees 
of forward flexion, which is a loss of a little over half of 
the normal range, is suggestive of moderate limitation of 
motion.  Resolving reasonable doubt in the veteran's favor 
the Board finds that the back disability was manifested by 
moderate limitation of motion during the period prior to May 
9, 2002.  Neither of the examinations report additional loss 
of motion on account of the functional factors listed in 
DeLuca.  Since the veteran's limitation of motion was 
moderate during this period, a 20 percent evaluation is 
warranted.

The record during the period prior to May 9, 2002 also shows 
some findings of intervertebral disc disease.  On X-ray 
examination in May 1999, he was found to have mild to 
moderate degenerative disc disease in the lumbar spine.  The 
VA examination report and the chiropractors reports show some 
complaints of numbness, but the VA examination showed the 
veteran's sensation to be intact.  Both reports show that the 
veteran's deep tendon reflexes were intact, and that he had 
no loss of motor strength.  To warrant an evaluation in 
excess of 20 percent the veteran's disability would need to 
be severe.  Although the veteran's chiropractor reported that 
the veteran had severe pain, the X-ray examination, the 
mostly normal neurologic examinations, and the fact that the 
VA examiner did not identify intervertebral disc disease, the 
Board concludes that the veteran's intervertebral disc 
disease was not severe prior to May 9, 2002.

The X-ray examination during service, as well as those 
conducted prior to May 9, 2000 show findings consistent with 
vertebral deformity from a compression fracture.   Thus the 
veteran is entitled to an additional 10 percent under 
Diagnostic Code 5285 for the demonstrable deformity.  A 
higher rating is not available under Diagnostic Code 5285, 
because the compression fracture does not involve the spinal 
cord, cause him to be bedridden, or require long leg braces.  
On the contrary, examinations show that he was ambulatory 
without braces and diagnostic studies did not show cord 
involvement.

Combining a 20 percent evaluation for moderate limitation of 
motion with a 10 percent evaluation for demonstrable 
deformity, the veteran's low back disability warrants a 30 
percent evaluation for the period prior to May 9, 2002.

(ii).  PERIOD FROM MAY 9, 2002.

The evidence for the period beginning on May 9, 2002 
continues to show demonstrable vertebral deformity.  There 
has been no evidence of cord involvement, and the veteran is 
not bedridden or in need of long leg braces.  Therefore, he 
is entitled to an additional 10 percent evaluation for his 
low back disability under Diagnostic Code 5285.

The current evidence shows that the veteran experiences 
severe, chronic pain with little or no intermittent relief.  
Significantly, during the May 2002 VA examination, it was 
noted that the veteran had constant pain so that his attacks 
were not recurring to a degree where he had any intermittent 
relief between attacks.  It was also reported that the 
veteran's back pain was so severe that he had incapacitating 
episodes lasting from 2 hours to a whole day.  The 
neurologist further noted that the veteran had paravertebral 
spasm in the lower thoracic and upper lumbar area.  The 
veteran also reported problems with stiffness in the back 
with low back pain radiating into his lower extremities.  
After resolving all reasonable doubt in his favor, the Board 
finds that the veteran's symptomatology is most consistent 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm.  

Since 60 percent is the highest rating for limitation of 
motion, the provisions of  38 C.F.R. §§ 4.40, 4.45 are not 
for application.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Since 60 percent is the maximum rating under 
Diagnostic Code 5293, the Board will not consider the 
applicability of the new version of that regulation for the 
period beginning on August 22, 2002.

B.  Entitlement to a compensable disability evaluation for 
DJD of the thoracic spine, on appeal from an original grant 
of service connection.

The RO has most recently rated the veteran's service-
connected thoracic spine disability under 38 U.S.C.A. 
§ 4.71a, Diagnostic Codes 5010 [traumatic arthritis] and 5291 
[limitation of motion of dorsal spine], represented by a 
hyphenated diagnostic code, 5010-5291.  This is consistent 
with 38 C.F.R. § 4.27 (2002), which provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  

In the present case, the part affected is the dorsal spine, 
and limitation of motion of the dorsal spine is rated under 
Diagnostic Code 5291, which provides a noncompensable rating 
for slight limitation of motion of the dorsal spine and a 10 
percent rating for moderate or severe limitation of motion of 
the dorsal spine.  38 C.F.R. § 4.41a, Diagnostic Code 5291.  

Additional diagnostic codes that might be applicable to a 
claim for increased rating for a thoracic spine disability 
would be Diagnostic Code 5288, which provides for ratings of 
20 and 30 percent if there is evidence of favorable or 
unfavorable ankylosis, respectively; and Diagnostic Code 
5293, which provides for ratings ranging between zero and 60 
percent for varying degrees of intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5288, 5293 
(2002).  

Words such as "slight", "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2002).  

The Board has examined all other diagnostic codes pertinent 
to disabilities of the thoracic spine.  Ankylosis of the 
thoracic spine has not been demonstrated.  Consequently, 
Diagnostic Codes 5286 (complete bony fixation (ankylosis)) of 
the spine] or 5288 [ankylosis of the dorsal spine] are not 
for application.  Further, there is no evidence that there 
has been fracture of vertebrae of the thoracic spine, which 
would be required for a rating under Diagnostic Code 5285 
(residuals of a fracture of a vertebra).  

The medical evidence establishes that the veteran has at 
least moderate limitation of motion of the thoracic spine 
with complaints of pain.  In his January 2000 medical 
statement, Dr. Anken noted that the April 1999 consultation 
revealed limited flexion in the lumbar region.  He noted that 
motion and status palpation revealed joint restriction and 
pain in the lumbar and cervical region.  The May 2002 VA 
examination reports shows that flexion involving the thoracic 
spine was limited to 5 degrees and extension was limited to 5 
degrees with complaints of back pain.  Moreover, the 
neurologist noted that the veteran had paravertebral spasm in 
the lower thoracic area.  The veteran has described constant 
pain.  The Board therefore concludes that a 10 percent 
evaluation is appropriate under Diagnostic Code 5291.  The 
Board notes that a 10 percent evaluation under Diagnostic 
Code 5291 is the highest rating available under this code, 
and is also the highest rating for limitation of motion.  The 
provisions of 38 C.F.R. §§ 4.40, 4.45 are therefore not for 
application.


ORDER

A 30 percent rating is granted for the veteran's service-
connected lumbosacral spine disability for the period from 
August 25, 1999 to May 8, 2002

A 70 percent rating is granted for the veteran's service-
connected lumbosacral spine disability for the period 
beginning on May 9, 2002.  

An initial rating of 10 percent is granted for degenerative 
changes, thoracic spine effective August 25, 1999. 


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

